Citation Nr: 0603337	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  02-18 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a stomach or 
gastrointestinal disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem




INTRODUCTION

The veteran served on active duty from December 1958 to July 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, in pertinent part, granted 
service connection for bilateral hearing loss with a 
noncompensable rating; and denied service connection for 
stomach problems, a low back disorder, a left elbow 
condition, and a left thigh condition.   

The Board notes that an RO decision in December 2003 granted 
service connection for a left elbow disability and for 
peripheral neuropathy of the left thigh.  As the veteran has 
not appealed the rating or effective date assigned for either 
disability, such issues are not before the Board at this 
time.  See, e.g., Grantham v. Brown, 114 F. 3d 1156 (1997).
 
The issue of service connection for a stomach or 
gastrointestinal disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's August 1999 audiological examination (which 
is the examination that yields the most beneficial scores for 
rating purposes) revealed that he has level II hearing in his 
right ear and level I hearing in his left ear.  There is no 
evidence of an exceptional pattern of hearing impairment as 
defined by VA regulation.

3.  The veteran sustained a lumbosacral strain while on 
active duty; there is medical and X-ray evidence of a current 
diagnosis of degenerative disk disease of the lumbar spine; 
and there is a competent VA opinion that links the veteran's 
current diagnosis of a low back disability to his in service 
injury.    


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable disability 
rating for hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.85, 4.87a, Diagnostic Code 6100 (2005).

2.  Service connection for degenerative disk disease of the 
lumbar spine is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for a low back disability.  Therefore, no further development 
is needed with regard to that claim.

As to the veteran's claim for a compensable rating for 
bilateral hearing loss, the Board concludes that the 
discussions in the October 2001 and December 2003 RO rating 
decisions; the October 2002 Statement of the Case; the 
December 2003 Supplemental Statement of the Case; and letters 
sent to the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claim for 
a compensable rating for bilateral hearing loss and complied 
with VA's notification requirements.  The Statements of the 
Case set forth the laws and regulations applicable to the 
veteran's claim.  Further, letters from the RO to the veteran 
dated June 2001 and December 2004 informed him of the types 
of evidence that would substantiate his claim; that he could 
obtain and submit private evidence in support of his claim; 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  That is, the 
appellant was notified and aware of the evidence needed to 
substantiate his claim a compensable rating for bilateral 
hearing loss, and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the veteran in June 2001, prior to the October 2001 rating 
decision.   
 
The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the veteran does not contain the precise language of the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice and 
Statements of the Case the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Moreover, in 
a recent opinion, VA General Counsel held that the Court of 
Appeals for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran's service medical records have been 
obtained and are in the claims file.  As noted above, the RO 
contacted the veteran by June 2001 and December 2004 
correspondence and asked him to identify all medical 
providers who treated him for bilateral hearing loss.  The RO 
has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent a VA audiological 
examination in November 2003.  He also underwent an 
audiological examination conducted by a private physician in 
August 1999.  The Board finds that these examinations provide 
sufficient findings upon which to determine the severity of 
the veteran's disability.  There is no duty to provide 
another examination or medical opinion.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.





Factual Background

Hearing loss
Post service evidence includes reports of two audiological 
examinations.  The first is dated August 1999 and was 
conducted by the Northwest Hearing Center.  The second is 
dated January 2003 and was conducted by the VA.  Pure 
thresholds levels at 1000 hertz, 2000 hertz, 3000 hertz, and 
4000 hertz and speech recognition scores were measured as 
follows:
	
			Right Ear				Left Ear
			1k  2k  3k  4k	  Avg  Sp		1k  2k  3k  4k  
Avg  Sp  
August 1999		15  30  55  55   39    84		15  20  60  
60   39    92
January 2003		15  25  50  45   34    100		10  20  
60  60   38    100

Low back 
The veteran served on active duty from December 1958 to July 
1979.  He complained of low back pain of four days duration 
in June 1971.  He claimed that the pain began after he had 
done some heavy lifting.  Upon examination, there was no 
tenderness and no sprain.  There was some radiation to the 
buttocks.  He was diagnosed with a lumbosacral strain.  The 
clinician recommended 48 hours of bedrest and no heavy 
lifting for four weeks.  

There were no further complaints of pain while in service; 
and his separation examination yielded normal results.  

The veteran submitted a July 2001 correspondence from his 
chiropractor (J.P.K.) who stated that he has treated the 
veteran since August 1995.  The veteran complains of neck 
pain and stiffness, mid back pain, and lower back pain and 
stiffness with episodes of left leg pain and weakness.  The 
lower back condition is the veteran's primary complaint, and 
one that he has had for an extended period of time.  He 
stated that the veteran's low back condition can be quite 
debilitating and can, at times, significantly limit his 
activities.  

The veteran underwent a VA examination in November 2003.  He 
told the clinician that he had been loading tires in either 
1965 or 1966.  While throwing a tire into a truck, he 
experienced severe refractory low back spasms causing him to 
be out of work for three days.  The veteran complained of 
pain in his upper lumbar and mid lumbar regions.  It was 
nonradicular.  The veteran reported that he has painful 
episodes and spasms every two to three months.  The spasms 
increase until he sees a chiropractor.  The visits to the 
chiropractor usually relieve the painful episodes.  The 
clinician noted that the pain was local, and strength in the 
lower extremities was satisfactory.  The veteran reported 
that he is able to walk one to two miles before having to 
rest for 15 minutes.  He has not had any incapacitating pain 
or lost any time from work as a result of his back 
disability.  He has to modify his activities slightly, but he 
is still able to complete all bodily functions, activities of 
daily living, and exertional functions.  

Upon examination, there were no back spasms, but palpation 
showed ballottement was present at about the L1 level and 
also about the L4-L5 level.  Straight leg raising was 
negative sitting and supine.  Motor strength in all muscle 
groups was 5/5.  There were no fasciculations or muscle 
atrophy in the lower extremities.  Range of motion was 0 to 
88 degrees of forward flexion; 0 to 30 degrees of posterior 
extension; 0 to 30 degrees of right and left tilt; and 
greater than 40 degrees left and right rotation.  There was 
no pain noted on range of motion.  Deep tendon reflexes at 
all levels were 1/6, except the left ankle.  The clinician 
could not elicit a reflex on the left at the Achilles heel.  
X-rays revealed four lumbar vertebrae with degenerative disc 
disease at L3-L4, L4-S1, and into the lower thoracic spine.  
The veteran was diagnosed with dorsal lumbar degenerative 
disc disease.  

The clinician submitted an addendum in which he stated that 
"The low back pain is essentially analogous to the pain that 
he had in the service and is a continuation of that process 
manifesting currently as degenerative disease without 
radiculopathy."

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection will be rebuttably presumed for certain 
chronic diseases, to include arthritis, which are manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Hearing loss
Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from the 
veteran's hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated from level I for slightly 
impaired hearing acuity through level XI for profound 
deafness.  Further, "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The rating criteria at 38 C.F.R. § 4.86 addresses exceptional 
patterns of hearing loss, which are not shown to be present 
in this case.  (The exceptional patterns addressed in that 
section are when the puretone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.).

Applying the criteria found in 38 C.F.R. 4.87 at Table VI to 
the veteran's August 1999 audiological examination (which is 
the examination that yields the most beneficial scores for 
rating purposes); the results yield a numerical designation 
of II for the right ear (between 0 and 41 average puretone 
decibel hearing loss, with between 84 and 90 percent speech 
discrimination).  The examination yields a numerical 
designation of I for the left ear (between 0 and 41 average 
puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination).  Entering the category 
designations for each ear into Table VII results in a 
noncompensable disability evaluation under Diagnostic Code 
6100.  Accordingly, the Board can only conclude that the 
veteran's bilateral hearing loss was properly assigned a 
noncompensable evaluation under Diagnostic Code 6100.  Hence, 
a compensable rating for the veteran's bilateral hearing loss 
is not warranted at this time.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for hearing loss must be 
denied.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Low back 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran sustained a lumbosacral strain while he was in 
service.  There is x-ray evidence that the veteran currently 
has degenerative disc disease at L3-L4, L4-S1, and into the 
lower thoracic spine.  The November 2003 VA clinician 
diagnosed the veteran with dorsal lumbar degenerative disc 
disease.  Therefore the only requirement remaining for a 
grant of service connection is a nexus opinion linking his 
current disability to his injury in service.  

The November 2003 examiner stated that "The low back pain is 
essentially analogous to the pain that he had in the service 
and is a continuation of that process manifesting currently 
as degenerative disease without radiculopathy."  The Board 
notes that the veteran's separation examination was normal, 
and that there appears to be a 16 year lapse of time between 
the ending of service and the veteran's first post service 
treatment.  Nonetheless, the November 2003 clinician was the 
only one to render an opinion regarding the etiology of the 
veteran's current back disability and that opinion was 
favorable to the veteran.  

In view of the foregoing, and in the absence of any 
contravening opinions, the Board finds that the evidence is 
at least in equipoise as to whether the veteran's dorsal 
lumbar degenerative disc disease began during service.  With 
application of the benefit of the doubt rule, service 
connection for dorsal lumbar degenerative disc disease is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.


ORDER

A compensable rating for bilateral hearing loss is denied.

Service connection for degenerative disc disease of the 
lumbar spine is granted.


REMAND

The veteran's service medical records reflect that he was 
treated for stomach pain and nausea in September 1961 and in 
May 1966.  Post service treatment records reveal that the 
veteran has been treated for a number of gastrointestinal 
symptoms and diseases, to include gastroesophageal reflux 
disease (GERD), irritable bowel syndrome (IBS), gastritis, 
and abdominal pain.  At the veteran's November 2003 VA 
examination, he complained of episodes of gastritis and gas 
in association with cramping.  He stated that he has been 
free of episodes for the past eight months.  Upon examination 
of the veteran's abdomen, there was no evidence of bloating.  
Bowel sounds were normoactive; and there was no tenderness, 
rebound, organomegaly, or bruits audible.  The 
gastrointestinal part of the examination was normal and no 
gastrointestinal disease was diagnosed.  

While the most recent VA examination was normal, it is 
apparent from the voluminous post service medical records 
that the veteran has a gastrointestinal disease that is 
characterized by remissions and exacerbations.  The Board 
finds no indication that the clinician had access to the 
veteran's claims file when he conducted his examination in 
November 2003.  The questions remain as to the diagnosis of 
this recurrent condition and whether it is causally related 
to his in service stomach problems.  

The Board finds that the veteran should be afforded a more 
current and thorough examination, which is preceded by a 
review of all of the service and relevant post-service 
medical evidence in the claims file, for the purpose of 
determining the nature and etiology of the veteran's 
gastrointestinal disease(s).  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4)

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should schedule the veteran 
for a VA gastrointestinal examination for 
the purpose of determining the nature and 
etiology of any gastrointestinal disease 
that is present (to include any recurrent 
disease).  Following a review of the 
relevant medical evidence in the claims 
file, the clinical evaluation and any 
tests that are deemed necessary, the 
clinician is asked to provide an opinion 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that any gastrointestinal disease that is 
present began during service or is 
otherwise linked to some incident of or 
finding recorded (i.e., in the service 
medical records) during service.

The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.          
 
3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for service connection for a stomach or 
gastrointestinal disability, with 
consideration of all of the evidence 
obtained since the issuance of a 
supplemental statement of the case in 
December 2003. 

5.  If the benefit requested on appeal is 
not granted, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the December 
2003 Supplemental Statement of the Case.  
A reasonable period of time for a 
response should be afforded.       

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


